DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (U.S. 2019/0099868).
In regards to claim 1. Bennett discloses a toolkit (fig. 2) for installing or removing objects (102), comprising: a rotation member (116,122); a driving member (114,121) assembled in one side of the rotation member (fig. 2); and an engaging member (108) assembled in another side of the rotation member (fig. 2); wherein the driving member is rotatable relative to the engaging member by rotating the rotation member (see at least paragraph 30 and 47 rotation illustrated in at least fig. 3).
In regards to claim 2. Bennett discloses The toolkit of claim 1, Bennett further discloses wherein an angle variation (angle between axis 111 and vertical axis of head 108) is formed between a central axis (111) of the driving member and a central axis of the engaging member (vertical axis of head 108) when the driving member is rotated relative to the engaging member (see at least paragraph 47 and arc 244).
In regards to claim 3. Bennett discloses The toolkit of claim 2, Bennett further discloses wherein the angle variation is ranged from 0 degrees to 180 degrees (paragraph 47 and fig. 3).
In regards to claim 4. Bennett discloses The toolkit of claim 1, Bennett further discloses wherein the rotation member comprises two rotation portions (242 and 240) that are rotatable relative to each other (see at least fig. 3 and paragraph 47), the driving member is assembled with one of the rotation portions (240), and the engaging member is assembled with the other of the rotation portions (242).
In regards to claim 5. Bennett discloses The toolkit of claim 1, Bennett further discloses wherein the engaging member comprises: a rod body (224); and an engaging head (222) removably assembled with the rod body (see at least paragraph 41).
In regards to claim 6. Bennett discloses The toolkit of claim 5, Bennett further discloses wherein the engaging head comprises two catching portions (either side of the slot 234 being the fork member 222 having a first and second side acting as first and second catching portions), and the two catching portions are separated by a gap (gap 234 separates the two catching portions).
In regards to claim 7. Bennett discloses The toolkit of claim 6, Bennett further discloses wherein each of the catching portions is shovel shaped (see at least fig. 3 and paragraph 46).
In regards to claim 8. Bennett discloses The toolkit of claim 6, Bennett further discloses wherein each of the catching portions is claw shaped (see at least paragraph 46).
In regards to claim 10. Bennett discloses The toolkit of claim 5, Bennett further discloses wherein the engaging head comprises a socket (308, see at least paragraph 49).
In regards to claim 11. Bennett discloses The toolkit of claim 1, Bennett further discloses further comprising: a handle bar (118) assembled with the rotation member (see at least paragraph 31 and fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (U.S. 2019/0099868) in view of Kang (U.S. 2014/0224689)
In regards to claim 9. Bennett discloses The toolkit of claim 6, Bennett does not disclose wherein the engaging head further comprises a track , the two catching portions are slidably assembled on the track, and a distance of the gap is selectable by sliding the two catching portions.
Kang teaches an engaging head (fig. 5) further comprises a track (32 having tracks 320) , the two catching portions (31 either side) are slidably assembled on the track (see at least paragraph 16 and 19), and a distance of the gap (distance between each section 31) is selectable by sliding the two catching portions (the catching portions include each rod 31 and base 30, the rod 31 are slide to adjust for different catching portions 30 illustrated in at least fig. 1 also see at least paragraph 16 and 19).
	It would have been obvious to one having ordinary skill in the art at the time of filling to modify Bennett to include adjusting structure similar to that as taught by Kang such that the catching portions can be adjusted to various gap sizes such that the tool could be used to remove objects of varying sizes as disclosed by Kang in at least paragraph 19, since the catching portion is selected based on the size of the object to be removed one would have found it obvious to provide an adjusting structure to Bennett for the same purpose as that of Kang.  

In regards to claim 12. Bennett discloses The toolkit of claim 1, Bennett does not disclose further comprising: a carry box for storing each part of the toolkit.
Kang teaches a carry box for storing each part of the toolkit (illustrated in at least fig. 1 element 1 see at least paragraph 16, and 17).
It would have been obvious to one having ordinary skill in the art at the time of filling to combine the tool of Bennett with the teachings of a storage box as taught by Kang for the purpose of securely storing the tools such that shaking of the box prevents the tools from collision, damage, or misplacement as taught by Kang in at least paragraph 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731